Citation Nr: 1120247	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-26 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected duodenal ulcer.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety neurosis.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

As indicated in the title page, the Veteran has separate claims for an acquired psychiatric disorder and PTSD.  The Board acknowledges that in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  In this case, however, the Veteran has advanced different theories in support of these respective claims.  Specifically, that he has an acquired psychiatric disorder, to include anxiety neurosis, secondary to his service-connected duodenal ulcer.  He also contends that he has PTSD due to in-service stressors.  In view of these separate theories of entitlement, the Board has listed these conditions as separate issues.

The Veteran provided testimony at a hearing before personnel at the RO in March 2007.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's acquired psychiatric disorder claim.  However, as addressed in the REMAND portion of the decision below, further development is required with respect to the underlying service connection claim, as well as the PTSD claim.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the issue of entitlement to an increased rating for service-connected duodenal ulcer been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's asthma was incurred in or otherwise the result of his active service.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's GERD was incurred in or otherwise the result of his active service, to include as secondary to his service-connected duodenal ulcer.

4.  Service connection was previously denied for an acquired psychiatric disorder by a September 1981 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

5.  A July 1983 confirmed rating decision continued the denial of service connection for an acquired psychiatric disorder.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

6.  Service connection was denied for an ear disability by a July 1992 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

7.  A July 1994 rating decision found that new and material evidence had not been received to reopen a claim of service connection for ear disability.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

8.  Service connection was denied for tinnitus by a May 2003 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

9.  Service connection was denied for hypertension by a June 2006 rating decision.  Although the Veteran initiated an appeal as to this decision, he explicitly withdrew his appeal by a March 2007 statement.

10.  The evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

11.  Although the evidence received since the last prior denials of service connection for tinnitus and hypertension was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate either claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating either claim.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  GERD was not incurred in or aggravated by the Veteran's active service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

3.  New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

4.  New and material evidence not having been received to reopen the claim of entitlement to service connection for tinnitus, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159 (2010).

5.  New and material evidence not having been received to reopen the claim of entitlement to service connection for hypertension, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's claim of service connection for an acquired psychiatric disorder.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of his appeal, as any deficiency has been rendered moot.

Regarding the other appellate claims, the Board observes the Veteran was sent VCAA-compliant notification via letters dated in May 2006, November 2007, March 2008, August 2008, September 2008, March 2009, June 2009, November 2009, and December 2009.  Although all of these letters were not sent prior to the initial adjudication of the appellate claims as mandated by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), they were all received prior to the RO's last adjudication of the claims.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board further notes that, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established significant requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  

In this case, the May 2006 letter noted the prior denial of service connection for tinnitus and the basis therefor.  Similarly, the September 2009 letter noted the prior denial of service connection for hypertension and the basis therefor.  Both letters informed the Veteran that new and material evidence was required to reopen these claims, and explained the standard for new and material evidence by language consistent with the relevant regulatory provisions.  Accordingly, the Board finds that the Veteran has received adequate notification pursuant to Kent, supra.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the issue(s) adjudicated by this decision.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the March 2007 RO hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  

The Board acknowledges that it appears that not all of the Veteran's service treatment records are on file.  As detailed below, these records were not shown to be on file for several years; the records that are on file appear to consist solely of his May 1972 enlistment examination, a concurrent Report of Medical History, and his June 1974 expiration of term of service examination.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Board observes that the Veteran was accorded a VA medical examination regarding his GERD claim which included an opinion that addressed thereof.  As this opinion were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of this VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

The Board notes that no VA medical examination was accorded to the Veteran with respect to his tinnitus, hypertension, and asthma claims during the pendency of this case.  However, under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Moreover, the Board finds that the competent medical evidence of record is sufficient to resolve the Veteran's asthma claim.  

With respect to the aforementioned RO hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the March 2007 hearing pertained to the Veteran's current tinnitus claim, and his then claim of service connection for hypertension.  As noted above, he subsequently withdrew this hypertension claim, which he is now seeking to reopen.  Therefore, the Board must determine whether the RO complied with these requisite duties solely in regard to the tinnitus claim.  Here, during the hearing, the RO official did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's tinnitus claim.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate this claim.  Moreover, the testimony of the Veteran, to include the questions posed by his then accredited representative, focused on the elements necessary to substantiate the claim; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his tinnitus claim.  The RO official did ask questions to determine if all relevant evidence was of record.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the March 2007 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has contended that his acquired psychiatric disorder, GERD, and hypertension are secondary to his service-connected duodenal ulcer.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board also notes that hypertension means persistently high arterial blood pressure, and by some authorities, the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, specific medical testing is required to confirm the presence of hypertension, and it is not the type of condition which is subject to lay observation without this testing.

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Under the VA Schedule for Rating Disabilities a 10 percent rating is assigned for hypertension where diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more or for an individual with a history of diastolic pressure of 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Service Connection

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for asthma and GERD.

As noted above, the Veteran's service treatment records appear to consist solely of his May 1972 enlistment examination, a concurrent Report of Medical History, and his June 1974 expiration of term of service examination.  Nevertheless, there is no indication of either asthma or GERD in these records.  His lungs and chest, stomach, and genitourinary (GU) system were all clinically evaluated as normal on both of these examinations.  Further, he did not indicate any such disabilities on the May 1972 Report of Medical History.

The Board also observes that while an October 1974 VA medical examination diagnosed peptic ulcer, it did not diagnose GERD.  Further, there was no indication of asthma on this examination either.  In fact, the record does not reflect the Veteran was diagnosed with either asthma or GERD until years after his separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for year(s) after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

In addition, no competent medical opinion is of record which relates either the Veteran's asthma or his GERD directly his active service.  Moreover, the Board concludes that no development on this matter is warranted in this case.  In the absence of any relevant complaint or clinical finding for a clinician to link these disabilities to the Veteran's military service, any medical nexus opinion would not be supported by what actually occurred in service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).

The Board notes that the Veteran has contended that his GERD is secondary to his service-connected duodenal ulcer.  However, the impact one disability has upon another is not something subject to lay observation; a lay person can describe visible symptomatology, and whether an injury occurred, but cannot relate whether one disability caused or permanently aggravated another.  Such a relationship is of the type that competent medical evidence is required, and nothing in the record indicates the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See 38 C.F.R. § 3.159(a)(1).  Moreover, this finding is supported by the recent holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in the context of a claimant contending secondary service connection that the Veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention was not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

The Board further notes that an April 2008 VA medical examination concluded that the GERD was not caused by or a result of the service-connected duodenal ulcer disease.  In support of this opinion, the examiner noted that the GERD and peptic (duodenal) ulcer disease conditions frequently coexist in a patient, but are two separate entities.  Additionally, the examiner noted that the GERD was not aggravated by the duodenal ulcer disease because currently there were no active duodenal ulcers.

As detailed above, the Board has already determined that the April 2008 VA examiner's opinion is supported by an adequate foundation and is adequate for resolution of this case.  Moreover, no competent medical opinion is of record which explicitly refutes the findings of this examiner.  Therefore, the Board finds that the preponderance of the competent medical evidence is against the Veteran's claim of his GERD being secondary to his service-connected duodenal ulcer.

The Veteran does not contend, nor does the record reflect, his asthma is secondary to his duodenal ulcer, which is his only service-connected disability.  No other basis to establish service connection for the asthma or hypertension is demonstrated by the evidence of record.  Consequently, the Board finds that the preponderance of the evidence is against these claims, and they must be denied.  . As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

New and Material Evidence

Historically, service connection has previously been denied for an acquired psychiatric disorder, tinnitus, and hypertension.  Specifically, service connection was previously denied for an acquired psychiatric disorder by a September 1981 rating decision.  A July 1983 confirmed rating decision continued this denial.  Service connection was denied for an ear disability by a July 1992 rating decision.  A July 1994 rating decision found that new and material evidence had not been received to reopen a claim of service connection for ear disability.  In addition, service connection was denied for tinnitus by a May 2003 rating decision.  The Veteran was informed of all of these decisions, including his right to appeal, and did not appeal.  He did initiate an appeal to the June 2006 rating decision's denial of service connection for hypertension.  However, he explicitly withdrew his appeal by a March 2007 statement.  Consequently, these decisions are now final.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the prior denials included various statements from the Veteran detailing his contentions regard each claim, as well as various post-service medical records.  Although service treatment records are currently on file, the September 1981 and July 1992 rating decisions specifically noted that they were not available for review, and there is no reference to such evidence in the December 1994 rating decision.  However, this evidence was noted to be of record at the time of the May 2003 and June 2006 rating decisions.

Despite the foregoing, the Board notes that the available service treatment records contain no findings indicative of an acquired psychiatric disorder, tinnitus, and/or hypertension.  For example, his ears, heart, and psychiatric condition were clinically evaluated as normal on both the enlistment and expiration of term of service examinations.  His blood pressure readings were 108/70 (systolic/diastolic) and 110/68, respectively.

In addition to the foregoing, an October 1974 VA medical examination contained no findings indicative of an acquired psychiatric disorder, tinnitus, and/or hypertension.  The only disability diagnosed on this examination was peptic ulcer.

With respect to the September 1981 and July 1983 rating decisions denying service connection for an acquired psychiatric disorder, the Board notes that the evidence included a June 1981 private medical statement which noted the Veteran had been treated for peptic ulcers and anxiety neurosis.  A subsequent September 1982 psychiatric evaluation report diagnosed the Veteran with psychosomatic disorder, gastro intestinal system, chronic; and anxiety neurosis, moderate, chronic.

The September 1981 rating decision found that the evidence did not show that the Veteran's anxiety neurosis was the direct result of his service-connected duodenal ulcer.  The subsequent July 1983 rating decision essentially found that no change was warranted in this determination.

The evidence submitted to reopen the Veteran's acquired psychiatric disorder claim includes an August 2008 private psychiatric report, wherein the clinician states, in pertinent part, his belief that the Veteran's "emotional condition has been aggravated by his chronic ulcer condition."  In short, there is competent medical evidence linking the etiology of the Veteran's acquired psychiatric disorder to his service-connected duodenal ulcer, which goes to the specific basis for the prior denials of this claim.  Further, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received regarding the Veteran's acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a).

Adjudication of this claim does not end with the finding that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen a claim is true without regard to other evidence of record no longer applies.

As already stated in the Introduction, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the underlying claim of service connection for an acquired psychiatric disorder.

In regard to the tinnitus claim, the Board notes that the last prior denial in May 2003 included post-service medical records which cover a period through 2003.  These records include a private medical statement dated in January 1986, in which the clinician reported he had been treating the Veteran since August 1983 for unilateral hearing loss and tinnitus on the left side, which the Veteran claimed he had had for many years since 1972.  Further, in various statements, the Veteran asserted that he had received treatment for ear problems during his active service, and had had such problems since service.

The May 2003 rating decision denied service connection for tinnitus, noting that the service treatment records were silent as to any head injury, concussion or acoustic trauma during the Veteran's military service.

With respect to the hypertension claim, the Board notes that the prior denial of June 2006 included post-service medical records which covered a period through 2006.  In his statements, and testimony at the March 2007 RO hearing, the Veteran essentially contended that his hypertension was secondary to his service-connected duodenal ulcer.  However, a May 2006 VA medical examination on this issue found that there was no pathophysiological etiology that relates peptic ulcer disease with arterial hypertension.  In other words, there was a competent medical opinion against the Veteran's hypertension being secondary to his service-connected duodenal ulcer.

The June 2006 rating decision denied service connection for hypertension, noting that the evidence did not show that it was related to the service-connected duodenal ulcer disease, nor was there any evidence of this disability during service.

The evidence added to the record since the prior denials of service connection for tinnitus and hypertension include additional statements from the Veteran, as well as additional post-service medical records which cover a period through 2010.  Although this evidence is "new" to the extent it was not previously of record, the Board finds that it is cumulative and redundant of the evidence previously of record.

In his statements, and testimony at the March 2007 hearing, the Veteran essentially contends that his tinnitus may be due to in-service noise exposure, and described the circumstances thereof.  He also indicated at the hearing that his tinnitus developed in 1974, shortly after his separation from active service.  Further, he continued to contend that his hypertension was secondary to his service-connected duodenal ulcer.  However, he advanced similar contentions at the time of the prior denials.  Nothing indicates he has advanced any new contentions and/or information that was not known at the time of the last prior denial.  As such, it is cumulative and redundant of the evidence previously of record, and does not relate to an unestablished fact necessary to substantiate either claim.

Similarly, the Board observes that there was competent medical evidence showing the existence of tinnitus and hypertension at the time of the last prior denials of these disabilities.  As such, in order to reopen these claims the competent medical evidence must either relate the etiology of these disabilities directly to service, or support the Veteran's contention of secondary service connection regarding his hypertension.  However, no such evidence is demonstrated in the additional post-service medical records.  Therefore, this evidence is also cumulative and redundant of the evidence previously of record, and does not relate to an unestablished fact necessary to substantiate either claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (Medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).

There being no other evidence received in conjunction with the Veteran's requests to reopen, the Board must find that even though evidence received since the last prior denials of service connection for tinnitus and hypertension was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate either claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating either claim.  In short, new and material evidence has not been received to reopen either of these claims.  38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence sufficient to reopen the previously denied claims has not been received, the Board does not have jurisdiction to consider these claims or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

The Board further notes that even if it determined that new and material evidence had been received regarding the hypertension claim, the underlying service connection claim would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  As noted above, there is no indication of hypertension in the Veteran's service treatment records or for years thereafter, and the only competent medical opinion of record to address his contention of secondary service connection is the May 2006 VA medical examination which is against the claim.


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for GERD, to include as secondary to service-connected duodenal ulcer, is denied.

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

New and material evidence not having been received to reopen the claim of entitlement to service connection for tinnitus, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen the claim of entitlement to service connection for hypertension, the benefit sought on appeal is denied.  




REMAND

The Board finds that further development is required regarding the Veteran's acquired psychiatric disorder and PTSD claims.

In regard to the acquired psychiatric disorder claim, the Board reiterates that the August 2008 private psychiatric report stated that the Veteran's "emotional condition has been aggravated by his chronic ulcer condition."  However, it is not clear from this report whether the clinician meant aggravation in terms of a temporary flare-up or a permanent increase in the underlying severity of the disability beyond natural progression.  The Board acknowledges that a September 2009 VA psychiatric examination includes an opinion that the Veteran's anxiety neurosis was not caused by or a result of his service-connected duodenal ulcer disease.  Nevertheless, the opinion itself and supporting rationale only refers to direct causation; it does not address the issue of secondary aggravation in accord with Allen, supra.  Therefore, the Board concludes that this case must be returned to the September 2009 VA examiner for clarification of her opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since a new examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Regarding the PTSD claim, the Board notes that in addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997)).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen, supra.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

In this case, the Board notes that the RO made a formal finding in July 2009 that the Veteran had provided insufficient information required to corroborate his purported stressors.  However, there has been a significant change in the law regarding PTSD claims during the pendency of this case.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

The Board observes that the notification provided to the Veteran regarding his PTSD claim does not contain information regarding the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3), nor does it appear that these revised provisions were addressed in the March 2010 Statement of the Case (SOC) on this issue.  As such, a remand is also required to correct this deficiency.

The Board further finds that any outstanding treatment records regarding the Veteran's psychiatric disorder should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for psychiatric problems since September 2009.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be returned to the September 2009 VA examiner for clarification of her opinion; the examiner must indicate that the claims folder was reviewed.

Following review of the claims folder, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current acquired psychiatric disorder was caused by or aggravated by his service-connected duodenal ulcer.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If it is determined that any of the acquired psychiatric disorder was aggravated by the service-connected duodenal ulcer, the examiner should identify the level of disability caused by the ulcer, to the extent possible.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

If the September 2009 VA examiner is unavailable, the request opinion(s) should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, one should be conducted.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental SOC, which addresses all of the evidence obtained after the RO last adjudicated these claims, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


